Citation Nr: 1601407	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  05-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder, to include as secondary to the service-connected cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left groin/hip disorder, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected cervical spine disability.

4.  Entitlement to service connection for a left groin/hip disorder, to include as secondary to the service-connected lumbar spine disability.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for bilateral knee arthralgia.

7.  Entitlement to service connection for left leg pain.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active and inactive duty for training from June 1989 to April 1993.  Her confirmed periods of active duty for training (ADUTRA) were from July 5 through August 3, September 17 through September 29, and October 9 through November 7, 1989; from March 11 to March 24, 1991; drills on August 18-19 and September 22-23, 1990; and January 11-12, March 21, 25, April 22, 25, June 20-21, July 25-26, and August 21, 1993.  There is also evidence from payroll records, orders, and other service department records, that the appellant had other periods of inactive duty for training (INADUTRA) (drills) from 1989 to 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A January 2005 rating decision, in pertinent part, denied entitlement to a TDIU.  In September 2005, the Veteran testified during a personal hearing at the RO and, in February 2008, she testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  In August 2009 and February 2012, the Board, among other actions, remanded the claim for a TDIU for further development.

A February 2010 rating decision denied reopening the previously denied claims for service connection for a right shoulder disorder and left groin/hip disorder.  The decision also denied entitlement to service connection for left shoulder, bilateral knee, and left leg disorders.

In May 2013, the Board denied the claim for entitlement to a TDIU.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which issued an October 2013 Order granting a Joint Motion for Remand (Joint Motion), vacating the May 2013 Board decision that denied entitlement to a TDIU.

The Board notes that the Veteran has subsequently submitted additional correspondence and forms seeking entitlement to a TDIU and the RO issued additional VCAA letters and a rating decision regarding this issue.  However, the issue of entitlement for a TDIU remains on appeal from the January 2005 RO rating decision.

Pursuant to a settlement agreement in the case of Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the February 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran replied in May 2014 that she did not wish to appear for a new hearing.

In August 2014, the Veteran withdrew her request to appear at the RO for a personal hearing before a Veterans Law Judge regarding the issues pertaining to the right and left shoulders, left hip or groin, bilateral knees, and left leg.

Finally, the Board notes that the Veteran expressed disagreement in January 2014 with numerous issues decided in a December 2013 rating decision and in August 2015 with numerous issues decided in a July 2015 rating decision.  The RO issued letters dated in August 2014 and August 2015, which explained the decision review officer (DRO) and traditional appeal processes for handling appeals.  These issues identified in the January 2014 and August 2015 notices of disagreement are being addressed by the RO and are not before the Board. 

The issues of entitlement to service connection for a right shoulder disorder and left groin/hip disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By a June 2005 decision and July 2005 notice letter, the RO denied the claim of entitlement to service connection for a right shoulder disorder and a left groin/hip disorder; the Veteran did not perfect a timely appeal.

2.  Evidence received after the June 2005 RO denial when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims of service connection for right shoulder and left groin/hip disorders, and raises a reasonable possibility of substantiating the claims.

3.  The most persuasive and probative medical evidence indicates that the Veteran does not have a current bilateral knee disability, including osteoarthritis.

4.  The most persuasive and probative medical evidence indicates that the Veteran does not have a current disability of the left leg (other than left leg sciatica associated with the service-connected lumbar spine disability).


CONCLUSIONS OF LAW

1.  The RO's June 2005 decision, which denied a claim of service connection for a right shoulder disorder and a left groin/hip disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final June 2005 denial is new and material, and the claims for service connection for right shoulder and left groin/hip disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for establishing service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for establishing service connection for a left leg disorder (other than sciatica associated with a lumbar spine disability) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
	
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection on a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts that determination.

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, the June 2009 letter provided notice to the Veteran regarding her claim to reopen for service connection for right shoulder and left groin/hip disorders.  The Board finds this notice fully complies with VA's duty to notify.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records, service personnel records, post service private and VA treatment records, VA examination reports, records from the Social Security Administration, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was not afforded a VA examination regarding her claimed bilateral knee or left leg disabilities.  However, the Board finds that VA is not required to provide such an examination because the evidence of record is sufficient to decide the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the competent medical evidence of record establishes that the Veteran does not have a current diagnosed bilateral knee or left leg disability or persistent or recurrent symptoms of such disability.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Claims to Reopen

The Veteran seeks service connection for a right shoulder disorder and a left groin/hip disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

The Veteran's original claim for service connection for right shoulder pain and left groin pain was received in January 2005.  The RO originally denied the claims in a decision dated in June 2005.  The Veteran was notified of the denial in July 2005 and submitted a notice of disagreement the same month.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  During a September 2005 hearing before RO personnel, the Veteran withdrew her claims for service connection for a right shoulder disorder and a left groin/hip disorder on the record.  Instead, she perfected an appeal for new and material evidence for service connection for fibromyalgia, including consideration of right shoulder and left groin/hip conditions as related to fibromyalgia.  The RO's last final denial of the claim in June 2005 is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the June 2005 RO decision, the evidence of record consisted of service treatment records, which did not reflect a right shoulder or left groin or hip injury during any period of ACDUTRA or INACDUTRA; service personnel records; a December 1993 VA spine examination report, which documented normal pelvis and intact hip joints on x-ray examination; a March 2003 VA spine examination report, which documented no evidence of fracture or dislocation and joint spaces and alignment within normal limits on pelvis x-ray examination; other VA examination reports and medical opinions; hearing transcripts; statements, treatment records, and coding sheets from V. Kater, M.D.; records from the Social Security Administration (SSA), which reflect that the Veteran was determined to be disabled for SSA purposes due to depression; VA treatment records; and a May 2004 discharge note from Inniss Physical Therapy, indicating that after eight visits the Veteran continued to have "intermittent discomfort" in the left low back and hip area.  

Records from Dr. Kater included the following: a January 2001 progress note documenting a complaint of neck and shoulder pain, which was assessed as cervical muscle strain; a list of x-rays performed that included a March 2004 left hip x-ray with an impression of minimal degenerative joint disease; an April 2004 coding sheet identifying diagnoses of low back pain and lumbosacral radiculitis; a May 2004 treatment record showing the Veteran's complaint of right shoulder pain for about one month after reading in the back seat and an assessment of shoulder strain; an August 2004 statement that the Veteran had been diagnosed with fibromyalgia and had it since 1990; and a February 2005 progress note documenting the Veteran's complaints of "hip pain" and "clicking" with an assessment of osteoarthritis.

The claims were denied in June 2005 because the evidence did not show a right shoulder or left groin or hip injury during any period of service or a right shoulder or left groin/hip disorder beginning during ACDUTRA service.  In addition, the evidence did not show a definitive diagnosis of a right shoulder disability or a left groin/hip disability, including any degenerative changes on x-ray examinations, or that any such right shoulder or left groin/hip disorder was secondary to service-connected cervical or lumbar spine disabilities.

Subsequently, additional evidence was associated with the claims file, including numerous coding sheets from Dr. Kater with diagnoses of "shoulder strain," "hip strain," "joint pain," and "[osteoarthritis] multiple sites;" a February 2008 statement from Dr. Kater stating that the Veteran has musculoskeletal pain in her shoulders from a service injury when she was required to lift continuously without breaks for several days; VA treatment records; private chiropractic records from A. Campbell, D.C., regarding treatment from July 2005 through January 2006 for tightness and pain in the Veteran's shoulders and hips; a March 2006 VA spine examination report, which revealed cervical radiculopathy of the right and left upper extremities; and hearing testimony regarding other claims.

Other records after the February 2010 rating decision that denied reopening the service connection claims for right shoulder and left groin/hip disorders included the following: VA treatment records, including a June 2011 pelvis x-ray report, which found "hip joints are within normal limits;" a January 2012 statement from V. Kater, M.D., reporting that the Veteran has "osteoarthritis at multiple joints including her hips" and shoulders; ongoing, duplicative coding sheets from Dr. Kater; complete treatment records from Dr. Kater from July 1978 to February 2015; and complete SSA records.  Treatment records from Dr. Kater included an April 2004 progress note indicating that a lumbar spine MRI revealed left leg radiculitis, and a February 2009 left hip x-ray report concluding the study revealed "negative left hip."

Most of the additionally received evidence is new in the sense that it was not previously before the RO at the time of the June 2005 denial.  In addition, some of the new evidence is material, including the January 2012 statement from Dr. Kater, reporting that the Veteran has osteoarthritis in her shoulders and hips.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran's claim for service connection for a bilateral knee disorder and left leg pain was received in April 2009.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

The Veteran's Naval Reserve service treatment records were silent for complaints, diagnosis, or treatment for knee or left leg problems and did not document knee or left leg injuries.  In a January 1993 medical history report, the Veteran denied currently or ever having "trick" or locked knee, arthritis, swollen or painful joints, or cramps in her legs.  On examination the same day, clinical evaluation of the lower extremities was reported as normal. 

The Veteran's service treatment and personnel records document that she was discharged from Naval Reserve service in April 1993 because she did not meet the physical standards for retention due to chronic major depression and chronic low back pain, which she attributed to a reported injury during a drill weekend in February 1992.

During a January 1999 visit with V. Kater, M.D., the Veteran complained of a left lower leg hernia.  The assessment was muscle strain left lower extremity.  April 2004 treatment records from V. Kater, M.D., reflect the Veteran's complaint of low back pain going into the left leg.  The assessment was low back pain with radiculopathy.  The Veteran subsequently received physical therapy from a private clinic.

A medical problem list from V. Kater, M.D., identified various medical problems between May 2005 and August 2014; one entry lists "[osteoarthritis] knee" and the dates May, August, and September 2006, September 2009, and April 2010.  The list did not specify which knee was affected.

During August 2006 treatment with Dr. Kater, the Veteran reported swelling and mild pain in her left knee and swelling in her right knee.  Reported examination findings included x-ray "ok" and mild tenderness below knee.  The assessment was "quad strain."  During November 2007 treatment, the Veteran asked about a possible cortisone shot for her left knee.  The assessment was knee strain.

In a February 2008 letter, Dr. Kater reported that the Veteran had musculoskeletal pain in her knees and other areas that she relates to a service injury where she was made to lift continuously without adequate breaks for several days.  He indicated that he did not have her service records, so he did "not have proof of in-service occurrence," nor did he have evidence to the contrary.  As a result he opined that it was as likely as not that the in-service occurrence caused her present pain.

During a March 2008 VA clinic visit, the Veteran complained that a lot of her joints hurt because of fibromyalgia and she was particularly concerned with her wrists.  The assessment included arthralgia of the knee, most likely secondary to left hip problem.  In a separate letter, the VA physician advised the Veteran that x-rays for her knees were not recommended because she had patellofemoral syndrome, which is different from arthritis.  

Several coding sheets dated in March 2008 from Dr. Kater listed a diagnosis of osteoarthritis knees, but documented that x-rays were not ordered.  March 2008 treatment records from Dr. Kater reflect the Veteran's complaints of left knee pain and assessment of osteoarthritis knee; the treatment records do not reflect that x-rays were ordered. 

During a February 2009 visit with Dr. Kater, the Veteran complained of left knee pain and swelling.  Reported examination findings included normal appearing joints.  The assessment was joint pain and a left knee x-ray was ordered.  The conclusion of a February 2009 left knee x-ray report ordered by Dr. Kater was normal examination.

During a January 2011 VA fibromyalgia examination, the Veteran described constant back pain going into the left groin and calf and having pain in both knees.  A knee disability unrelated to the claimed fibromyalgia was not diagnosed.  The Board notes that service connection is established for radiculopathy of the left lower extremity.

Reported findings from a June 2011 VA left knee x-ray included no significant degenerative changes observed; no joint effusion present; osseous mineralization within normal limits.  The impression was no radiographic evidence of acute osseous abnormality.

In January 2012 correspondence, Dr. Kater reported that the Veteran had fibromyalgia and osteoarthritis at multiple joints including her knees.  The Board did not locate any additional x-ray reports of the knees among the treatment records and coding sheets from Dr. Kater.

Having considered the medical and lay evidence of record, the Board finds that service connection for a bilateral knee disorder or left leg disorder is not warranted.  

Regarding a bilateral knee disorder, the Board acknowledges that V. Kater, M.D., has listed osteoarthritis of the knees as a diagnosis in progress notes and coding sheets.  However, those diagnoses were not supported by contemporaneous x-ray studies.  In fact an August 2006 x-ray of the knees was apparently "ok" and a left knee x-ray ordered by Dr. Kater was reported as normal in February 2009.  The Board notes that these findings are consistent with the VA left knee x-ray findings from June 2011.  As a result, the Board finds that a diagnosis of osteoarthritis of the left or right knee is unsupported by the record.

In addition, the Board finds that the medical evidence of record does not demonstrate that the Veteran has a chronic left or right knee disorder.  In this regard, the Board observes that the Veteran was diagnosed with a "quad strain" in August 2006, a left knee strain in November 2007, and patellofemoral syndrome in March 2008.  However, the medical evidence of record does not support a finding that the Veteran has a chronic left or right knee disorder.  Instead, VA and private treatment records reflect complaints of knee pain or arthralgia, which does not constitute a diagnosis or a disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability).  Similarly, other than the service-connected radiculopathy of the left lower extremity, the competent medical evidence of record does not reflect that the Veteran has a current left leg disability. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current bilateral knee or left leg disability, the disabilities for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current bilateral knee disability or left leg disability, has not been met.

To the extent that Dr. Kater opined in February 2008 that the Veteran had musculoskeletal pain in her knees that she attributed to an injury in service and opined in January 2012 that she currently has osteoarthritis in both knees, the Board finds these statements unsupported by the evidence of record.  While the Veteran's service treatment records document complaints of back pain due to lifting during a drill weekend, they do not reflect complaints of knee pain related to such an injury.  Moreover, the Board emphasizes that the competent evidence of record does not document that the Veteran has a current disability in either knee.  Therefore, the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened.  To this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for a left groin/hip disorder is reopened.  To this extent, the appeal is allowed.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for left leg pain is denied.


REMAND

Right Shoulder and Left Groin/Hip

Having reopened the claims of service connection for right shoulder and left groin/hip disorders on the basis of new evidence from Dr. Kater indicating that the Veteran has osteoarthritis in these joints, the Board finds additional development is warranted before deciding the claims.  The AOJ should request all radiology reports from V. Kater, M.D., ongoing VA treatment records, and arrange for a VA orthopedic examination.

Left Shoulder

Service connection for a left shoulder disorder was denied in the February 2010 rating decision because the evidence of record showed that a left shoulder disability had not been clinically diagnosed.  However, reported findings from a February 2012 VA left shoulder x-ray included mild osteoarthritis of the acromioclavicular joint.  The Veteran has asserted that a left shoulder disability was caused by her service-connected cervical spine disability.  The AOJ should arrange for an orthopedic examination to obtain an opinion as to whether the Veteran's osteoarthritis of the acromioclavicular joint was caused or aggravated by her cervical spine disability.

TDIU

The Veteran's TDIU claim remains intertwined with the left groin/hip and right and left shoulder claims that are a subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await adjudication of the service connection claims.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the claims file the following records:

a) Ongoing treatment records from the San Diego VA Medical Center and related clinics dating since February 2015.
b) All radiology reports from V. Kater, M.D., since the Veteran established care.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine whether any current left groin/hip disability, right shoulder disability, and left shoulder disability, including osteoarthritis of the left acromioclavicular joint, is related to military service, or caused or aggravated by the service-connected cervical or lumbar spine disabilities.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report.

The examiner should offer an opinion as to the following:

a) Please identify all left groin/hip, right shoulder, and left shoulder disabilities found on examination.
b) Did any left groin/hip, right shoulder, and/or left shoulder disability at least as likely as not (a 50 percent or greater degree of probability) have its onset during any period of active military service?
c) If a left groin/hip, right shoulder, and/or left shoulder disability is not related to active military service, indicate whether it is at least as likely as not (a 50 percent or greater degree of probability) that a left groin/hip, right shoulder, and/or left shoulder disability was caused or aggravated by the service-connected cervical or spine disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

A complete rationale for each opinion expressed must be provided.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for left groin/hip, right shoulder, and left shoulder disorders and entitlement to a TDIU.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


